United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Streetsboro, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-499
Issued: June 4, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 3, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decisions dated April 16 and November 8, 2007. Under 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she sustained a carpal tunnel condition
in the performance of duty.
FACTUAL HISTORY
Appellant, a 53-year-old data collection technician, filed a claim for benefits on
January 6, 2007, alleging that she developed a bilateral carpal tunnel condition causally related to
factors of her employment.
By letter dated February 5, 2007, the Office advised appellant that it required additional
factual and medical evidence to determine whether she was eligible for compensation benefits.
The Office asked her to submit a comprehensive medical report from her treating physician

describing her symptoms and the medical reasons for her condition, and an opinion as to whether
her claimed condition was causally related to her federal employment. The Office requested that
appellant submit the additional evidence within 30 days.
In support of her claim, appellant submitted a January 2, 2007 form report, an undated
Form CA-20 and a February 23, 2007 Form CA-20 from Dr. Marcy Dickey, an osteopath, who
diagnosed carpal tunnel syndrome, stated findings on examination and indicated that she had
performed carpal tunnel release surgery on November 20, 2006 and January 3, 2007.
By decision dated April 16, 2007, the Office denied appellant’s claim, finding that she
failed to submit medical evidence sufficient to establish that she sustained the claimed bilateral
carpal tunnel condition in the performance of duty.
By letter dated May 10, 2007, appellant’s attorney requested an oral hearing, which was
held on September 19, 2007.
In an undated report, Dr. Anne S. Grantham, Board-certified in family practice, stated:
“[Appellant was] seen on May 24, 2005 for shoulder, neck and arm pain. She was
given Flexeril and a referral to a chiropractor. These treatments did not help
[appellant’s] repetitive motion injuries, so she was subsequently referred to the
surgeon of her choice to further evaluate and treat these problems.”
Appellant submitted an October 17, 2006 electromyogram (EMG) report from Dr. Roger
Weiss, an osteopath, who indicated that appellant had a history of right shoulder pain and
numbness of the arm and hand. The results of the EMG were normal.
Appellant also submitted the employing establishment’s job description for a mail
processor. This description indicated that she was required to perform multiple tasks and meet
various physical functions and stated that “speed is a necessity.” The employee was required to
lift a minimum of one to two trays of letter mail, each of which weighed approximately 20 to 25
pounds, from near the floor to above the shoulders and turn them upside down on the ledge of
the machinery so that the mail could be fed through a sorter. Appellant was expected to keep the
ledge full in order to prevent a delay in sorting. The job required frequent turning, twisting,
bending and lifting, before the employee was required to place the mail in another tray that might
be at knee or shoulder level and then place the tray in a container, to be sent to its next location.
By decision dated November 8, 2007, an Office hearing representative affirmed the
April 16, 2007 Office decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing that the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim was
1

5 U.S.C. §§ 8101-8193.

2

timely filed within the applicable time limitation period of the Act, that an injury was sustained in
the performance of duty as alleged, and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated upon
a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed, or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is usually rationalized medical
evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.4
Appellant has the burden of establishing by the weight of the substantial, reliable and
probative evidence, a causal relationship between her claimed bilateral carpal tunnel condition
and her federal employment. This burden includes providing medical evidence from a physician
who concludes that the disabling condition is causally related to employment factors and
supports that conclusion with sound medical reasoning.5
ANALYSIS
The Board finds that appellant has failed to submit any medical evidence containing a
rationalized, probative report which relates her claimed bilateral carpal tunnel condition to
factors of her employment. For this reason, she has not discharged her burden of proof to
establish her claim that this condition was sustained in the performance of duty.
Appellant submitted reports from Drs. Dickey and Grantham, but neither of these
physicians addressed how her diagnosed bilateral carpal tunnel condition was causally related to
employment factors. Dr. Dickey diagnosed carpal tunnel syndrome, stated findings on
examination and indicated that she had performed carpal tunnel release surgery on November 20,
2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

Id.

5

See Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

3

2006 and January 3, 2007. Dr. Grantham stated in her May 24, 2005 report that appellant had
repetitive motion injuries and was referred to a surgeon to further evaluate and treat these
problems. Neither of these physicians, however, explained how appellant’s duties as a mail
processor would cause or contribute to her bilateral carpal tunnel condition. The mere fact that
appellant was asymptomatic of prior problems or that the condition manifested itself during a
period of employment does not raise an inference of causal relation.6 The opinions of
Drs. Dickey and Grantham are of limited probative value as they do not contain medical
rationale explaining how or why appellant’s bilateral carpal tunnel syndrome was currently
affected by or related to factors of her employment.7
The weight of medical opinion is determined by the opportunity for and thoroughness of
examination, the accuracy and completeness of physician’s knowledge of the facts of the case,
the medical history provided, the care of analysis manifested and the medical rationale expressed
in support of stated conclusions.8 Neither of the physicians of record submitted an opinion
which sufficiently described how appellant’s employment would have caused the diagnosed
condition. The Office therefore properly found that appellant did not sustain a bilateral carpal
tunnel condition in the performance of duty.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that her condition was caused, precipitated or aggravated by her employment is
sufficient to establish causal relationship.9 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence. The Office
advised appellant of the evidence required to establish her claim. However, she failed to submit
such evidence. Accordingly, the Office properly denied appellants’ claim for compensation
based on a bilateral carpal tunnel condition.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof to establish that her
bilateral carpal tunnel condition was sustained in the performance of duty.

6

See Ernest St. Pierre, 51 ECAB 623 (2000).

7

William C. Thomas, 45 ECAB 591 (1994).

8

See Anna C. Leanza, 48 ECAB 115 (1996).

9

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the November 8 and April 16, 2007 decisions of
the Office of Workers’ Compensation Programs be affirmed.
Issued: June 4, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

